        Case 3:20-cv-00014-JWD-EWD               Document 1-4      01/08/20 Page 1 of 2




 CALUMET SPECIALTY PRODUCTS                             19TH JUDICIAL DISTRICT COURT
 PARTNERS, L.P.,e/ al.




 VERSUS                                                 DOCKET NO. 689530; DIV. "D"



 NATIONAL UNION FIRE INSURANCE                          FAST BATON ROUGE PARISH,
 COMPANY OF PITTSBURGH, PA, ef al.                      STATE OF LOUISIANA



                       NOTICE OF FILING NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, comes Defendant, Infrassure Ltd.


("Infrassure"), who hereby notifies this Court that it has filed a Notice of Removal of the above-


captioned matter against Infrassure in the U.S. District Court for the Middle District of Louisiana,


a copy of which is attached hereto as Exhibit "I."




                                                Respectfully submitted,


                                                NEUNEI



                                          By:
                                                Frank X. Neuncr, Jr., La. Bar No. 7674
                                                (fneuner@neunerpate.com)
                                                PhiIlipM.Smith,La.BarNo.37314
                                                (psmith@neunerpate.com)
                                                1001 West Pinhook Road, Suite 200
                                                Lafayette, Louisiana 70503
                                                Telephone: 337-237-7000
                                                Fax:337-233-9450


                                                -and-



                                                WRIGIIT CLOSE & BARGER, LLP
                                                Tod A. Phillips, Texas Bar No. 15955800
                                                (phillips@wrightclosebarger.com)
                                                Lisa M. Wright, Texas Bar No.24089367
                                                (lwright@wrightclosebarger.com)
                                                One Rivcrway, Suite 2200
                                                Houston, TX 77056
                                                Telephone: 713-572-4321


                                                Attorneys for Defendant, Infrassure, Ltd.




                                                                                         EXHIBIT D
        Case 3:20-cv-00014-JWD-EWD           Document 1-4       01/08/20 Page 2 of 2




                                    Certificate of Service


       I HEREBY CERTIFY that a copy of the foregoing has this date been served on all counsel
of record in this proceeding by:


D Hand delivery                                              a Prepaid U. S. Mail
1^1 Facsimile/Electronic Mail                                d Federal Express
D Certified MaiI/Return Receipt Requested                    a CM/ECF

       Lafayette, Louisiana on January ^, 2020.




                                             - 9 -




                                                                                 EXHIBIT D
